        Case:13-13565-EEB Doc#:148 Filed:10/29/18                   Entered:10/29/18 10:41:29 Page1 of 5


 Fill in this information to identify your case

 UNITED STATES BANKRUPTCY COURT DISTRICT OF COLORADO
 Debtor 1:      Perry        Michael           Keller          Case #:     13-13565EEB
                First Name     Middle Name         Last Name


 Debtor 2:                                                     Chapter:    13
                First Name     Middle Name         Last Name


Local Bankruptcy Form 3015-1.6
Chapter 13 Debtor’s Certification to Obtain Discharge
Check applicable boxes and complete applicable sections.

I, __Perry Michael Keller________ [debtor’s name] certify that:

 Part 1 Plan Payments

✓   I have completed all payments and obligations required by my chapter 13 plan, including if applicable all direct
    payments to secured creditors.


 Part 2 Domestic Support Obligations

✓ I have no domestic support obligations.
□ During the pendency of this bankruptcy case, I have paid all domestic support obligations that have become due
  under any order of a court, administrative agency, or by any statute.
□ I have provided the chapter 13 trustee with the information required for notice by 11 U.S.C. § 1302(d)(1)(c).


 Part 3 Valuation of Collateral Pursuant to 11 U.S.C. § 506

□ I previously filed a Motion for Valuation of Collateral and Determination of Secured Status Under 11 U.S.C. § 506 (the
  “Motion”) (docket no. _____ [#]) as to the real property described below. The Motion was granted on
  __________________________ [month/day/year], (docket no. _____ [#]).

    _____________________________________________________________________________________
    [Provide property description if applicable.]

    [If the debtor seeks a specific order extinguishing the lien subject to the Motion, the debtor must submit the
    attached proposed order.]


 Part 4 Felony convictions under 11 U.S.C. § 522(q)(1) and 11 U.S.C. § 1328(h).

✓   I have not been convicted of a felony, as defined in 11 U.S.C. § 3156. See 11 U.S.C. § 522(q)(1)(A).
✓   There are no pending proceedings in which I may be found guilty of a felony of the kind described in 11 U.S.C. § 522
    (q)(1)(A) or liable for a debt of the kind described in 11 U.S.C. § 522(q)(1)(B).


 Part 5 Personal Financial Management Course

✓   I have completed an instructional course in personal financial management and the certification of completion has
    been filed.

L.B.F. 3015-1.6 (12/17)                                                                                            Page 1
         Case:13-13565-EEB Doc#:148 Filed:10/29/18                     Entered:10/29/18 10:41:29 Page2 of 5




    •   •   Signature of Debtor's Attorney or Debtor (if unrepresented)

Dated: _10/28/2018 _ _ _ __ _ __                                    By: £ ~ ~ / ~
                                                                       Signature

                                                                    Bar Number (if applicable): _ _ _ __
                                                                    Mailing Address: 400 N. Park Ave. #10-B, Breckenridge,
                                                                    co 80424
                                                                    Telephone number: (719) 314-9457__
                                                                    Facsimile number: _NIA _ _ _ _ _ __
                                                                    E-mail address: pointyhead34@yahoo.com_

•#ff        Verification of Debtor

I declare under penalty of perjury that the foregoing is true and correct. .        .             ~

Dated: _10/28/2018                                                  By: / ~       /JiJ,,J)
                                                                       Signature of debtor

                                                                    Mailing Address: 400 N. Park Ave. #10-B, Breckenridge,
                                                                    co 80424
                                                                    Telephone number: (719) 314-9457
                                                                    Facsimile number:     NIA _ _ _ _ _ __
                                                                    E-mail address: pointyhead34@yahoo.com


Commentary

Pursuant to 11 U.S.C. § 1328, this form is to be completed as soon as practicable after completion by the Debtor of all
payments under the plan . This form must be completed and filed with the Court in order for the Debtor to receive a
discharge. In joint cases, each Debtor must file a separate form.

L.B.F. 3015-1 .6 must be served on the following: the chapter 13 trustee, the United States Trustee, all parties who have
requested notice, and secured creditors.




L.8.F. 3015-1 .6 (12/17)                                                                                          Page2
        Case:13-13565-EEB Doc#:148 Filed:10/29/18                  Entered:10/29/18 10:41:29 Page3 of 5


 Fill in this information to identify your case

 UNITED STATES BANKRUPTCY COURT DISTRICT OF COLORADO
 Debtor 1:      Perry        Michael          Keller          Case #:    13-13565-EEB
                First Name     Middle Name        Last Name


 Debtor 2:                                                    Chapter:   13
                First Name     Middle Name        Last Name


Local Bankruptcy Form 9013-1.2
Certificate of Service
Complete applicable sections and delete inapplicable sections.

 Part 1 L.B.R. 9013-1 Certificate of Service of Motion, Notice, and Proposed Order

I certify that on 10/29/2018 I served a complete copy of Debtors Certification to Obtain Discharge
on the following parties in compliance with the Federal Rules of Bankruptcy Procedure and the Court’s Local Rules:

aty   +Alison Berry, 999 18th St., Ste. 2201, Denver, CO 80202-2402
aty   +Caren Jacobs Castle, 999 18th St., Ste. 2201, Denver, CO 80202-2402
aty   +Cynthia Lowery-Graber, 999 18th St., Ste. 2201, Denver, CO 80202-2402
aty   +Miro Kovacevic, 3900 E. Mexico Ave., Ste. 950, Denver, CO 80210-395
via CM/ECF:



Abbey Dreher on behalf of Creditor MTGLQ Investors, LP co.ecf@bdfgroup.com

Adam M Goodman mail@ch13colorado.com, agoodman13@ecf.epiqsystems.com
Andrea Lynn Betts on behalf of Creditor U.S. BANK NATIONAL ASSOCIATION, NOT IN ITS
INDIVIDUAL
CAPACITY BUT SOLELY IN ITS CAPACITY AS INDENTURE TRUSTEE OF CIM TRUST 2018-R4
abetts@rascrane.com
Chapter 13 Trustee - Zeman on behalf of Trustee Sally Zeman mail@ch13colorado.com
Holly R. Shilliday on behalf of Creditor Wells Fargo Bank, N.A.
bknotice@mccarthyholthus.com,
hshilliday@mccarthyholthus.com;hshilliday@ecf.courtdrive.com
Ilene Dell’Acqua on behalf of Creditor Wells Fargo Bank, N.A.
bknotice@mccarthyholthus.com,
idellacqua@ecf.courtdrive.com;idellacqua@mccarthyholthus.com
Ilene Dell’Acqua on behalf of Creditor Wells Fargo Bank, N.A., its assignees and/or
successors bknotice@mccarthyholthus.com,
idellacqua@ecf.courtdrive.com;idellacqua@mccarthyholthus.com
Lauren E. Tew on behalf of Creditor Liberty Revolving Trust ltew22@gmail.com
Lauren E. Tew on behalf of Creditor MTGLQ Investors, LP ltew22@gmail.com
Neal K. Dunning on behalf of Creditor Wells Fargo Bank, N.A. ndunning@bbdfirm.com,
jmellott@bbdfirm.com
Perry M. Keller pointyhead34@yahoo.com
US Trustee, 13 USTPRegion19.DV.ECF@usdoj.gov
TOTAL: 12


 Part 2 Signature

Dated: __October 29, 2018__________                     By: _/s/ Perry M. Keller
                                                                   Signature
L.B.F. 9013-1.2 (12/17)                                                                                         Page 1
        Case:13-13565-EEB Doc#:148 Filed:10/29/18     Entered:10/29/18 10:41:29 Page4 of 5


                                                    Bar Number (if applicable): ___N/A______
                                                    Mailing Address: _400 N. Park Ave. #10-B,
                                                    Breckenridge, CO, 80424
                                                    Telephone number: _719-314-9457___
                                                    Facsimile number: __None_____________
                                                    E-mail address: pointyhead34@yahoo.com




L.B.F. 9013-1.2 (12/17)                                                                         Page 2
         Case:13-13565-EEB Doc#:148 Filed:10/29/18        Entered:10/29/18 10:41:29 Page5 of 5




United States Bankruptcy Court - District of Colorado
Online Filing Tool Submission

Document: 'Misc Document 5' Submitted: 10/29/2018 1:46:52 AM

User Information

Perry Keller
400 N. Park Ave. #10-B
Breckenridge,
CO
80424

pointyhead34@yahoo.com
719-314-9457
